EXHIBIT 10.1
PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this "Agreement"), dated as of July 25, 2009, is by and
among ENERCOR, INC., a Nevada corporation (the "Company"), and COBRA OIL & GAS,
INC., a Nevada corporation (the "Buyer") (collectively the “Parties”).


WITNESSETH


WHEREAS, the Parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyer, as provided herein, and
the Buyer shall purchase from the Company, a forty  percent (40%) working
interest in that certain contract of Enercor, Inc., a Utah corporation dated
October 21, 1983, attached hereto as Exhibit A, and any interest the Company may
have or acquire in the underlying leases that are a subject of the Enercor
Contract (the "Contract Interests");


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer hereby agree as follows:



 
1.
PURCHASE, SALE AND ASSIGNMENT OF CONTRACT INTERESTS.



(a)           Purchase of Contract Interests.  Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, the Buyer agrees to
purchase at each Closing and the Company agrees to sell and assign to the Buyer
at each Closing, portions of the Contract Interests in amounts as set out in
Exhibit B hereto.


(b)           Closing Dates.  The Initial Closing Date of the purchase and sale
of the Contract Interests shall take place on or before ten (10) business days
following the date hereof, subject to notification of satisfaction of the
conditions to the Closing set forth herein and in Sections 4 and 5 below (or
such later date as is mutually agreed to by the Company and the Buyer (the
"Initial Closing Date"). The Initial Closing shall occur on the Initial Closing
Date at the offices of the Company (or such other place as is mutually agreed to
by the Company and the Buyers).  Subsequent closings shall occur on the Closing
Dates as set out in Exhibit B.  Buyer shall deliver the amount of stock and/or
cash funds provided in such Exhibit B on the dates specified and the Company
shall convey to the Buyer the portion of the Contract Interest provided for at
such dates as indicated on Exhibit B.  A portion of the payments are obligated
under this Agreement and a portion shall be payable at the option of the
Buyer.  Further, a portion of the Purchase Price shall be paid in cash and a
portion shall be paid in the Common Stock of Buyer.  The number of shares of
Buyer’s Common Stock to be given hereby shall be determined by dividing the (1)
dollar value of the shares to be given by (2) the average of the closing prices
of Buyer’s Common Stock on each of the five (5) trading days preceding such
Closing Date multiplied by 75%.   In the event that the Buyer should fail to
deliver any of the Common Stock or funds provided for on any date specified, the
Company shall have the right, but not the obligation, to cancel this Agreement
as to its obligation to assign any further Contract Interests and the Buyer
shall then have the right to retain any Contract Interests paid for and assigned
to it prior to the default date.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           Reporting Requirements.  The Company will provide Buyer with
monthly reports of its activities as appropriate, including financial, legal and
other events that affect the Contract or the underlying leases.


(d)           Use of Proceeds.  The Company commits to use all of the cash
provided by Buyer under this Agreement to the advancement of the value of
purposes of the Contract and associated leases and Combined Hydrocarbon Lease
Applications associated therewith.


 
2.
BUYER'S REPRESENTATIONS AND WARRANTIES.



Buyer represents and warrants that:


(a)           Investment Purpose.  Buyer is acquiring the Contract Interests for
its own account for investment only and not with a view towards, or for resale
in connection with, the redistribution thereof.


(b)           Information.  Buyer has been furnished with all materials relating
to the business, finances and operations of the Company and information it
deemed material to making an informed investment decision regarding his purchase
of the Contract Interests, which have been requested by such Buyer.


Buyer has been afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by Buyer shall modify, amend or affect such Buyer's right to rely on
the Company's representations and warranties contained in Section 3
below.  Buyer understands that its investment in the Contract Interests involves
a high degree of risk.  Buyer is in a position regarding the Contract Interests,
which, based upon employment, family relationship or economic bargaining power,
enabled and enables the Buyer to obtain information from the Company in order to
evaluate the merits and risks of this investment.  The Buyer has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Contract
Interests.


(c)           Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Buyer and is a valid
and binding agreement of the Buyer enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Receipt of Documents.  Buyer has received and read in their
entirety:  (i) this Agreement and each representation, warranty and covenant set
forth herein, (ii) all due diligence and other information necessary to verify
the accuracy and completeness of such representations, warranties and covenants;
and (iii) answers to all questions the Buyer submitted to the Company regarding
an investment in the Contract Interests; and the Buyer has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.
 
(e)           No Legal Advice From the Company.   Buyer acknowledges that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement.  Buyer is not relying on any statements or representations of
the Company or any of its representatives or agents for legal, tax or investment
advice with respect to this investment, the transactions contemplated by this
Agreement or the securities laws of any jurisdiction.



 
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company represents and warrants to the Buyer that:


(a)           Organization and Qualification.  The Company is a corporation duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is incorporated, and has the requisite corporate power
to own its properties and to carry on its business as now being conducted.  The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted by
it makes such qualification necessary, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on the Company.


(b)           Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement and any related agreements(the
"Transaction Documents") and to sell the Contract Interests in accordance with
the terms hereof and thereof, (ii) the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company's
Board of Directors and subject to the consent of a majority of the shareholders
and notice to the non-consenting shareholders no further consent or
authorization is required by the Company or its Board of Directors, (iii) this
Agreement constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies.  The authorized officer of the Company executing this Agreement knows
of no reason why the Company cannot perform any of the Company's other
obligations under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts.  The execution, delivery and performance of the
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) conflict with or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or result in a violation of any law, rule, regulation, order, judgment
or decree
(including federal and state securities laws and regulations) applicable to the
Company or by which any property or asset of the Company is bound or
affected.  The Company is not in violation of any term of or in default under
any material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company.  The business of the Company is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity.



 
4.
CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.



The obligation of the Company hereunder to sell the Contract Interests to the
Buyer at the Closings is subject to the satisfaction, at or before the Initial
Closing Date, of each of the following conditions, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion:


(b)           The Buyer shall have delivered to the Company the Funds and the
Common Stock in amounts as set forth on Exhibit B attached hereto.


(c)           The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Dates as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Closing Dates.



5.           CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.


(a)           The obligation of the Buyer hereunder to purchase the Contract
Interests is subject to the satisfaction, at or before the Initial Closing Date,
of each of the following conditions:


(i)           The Company shall have executed this Agreement and delivered the
same to the Buyer.


(ii)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Initial Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the  Initial Closing Date.  If
requested by the Buyer, the Buyer shall have received a certificate, executed by
the President of the Company, dated as of the Initial Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
the Buyer including, without limitation an update as of the Closing Date
regarding the representation contained in Section 3(c) above.


 
4

--------------------------------------------------------------------------------

 


 
6.
GOVERNING LAW: MISCELLANEOUS.



(a)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California without
regard to the principles of conflict of laws.  The parties further agree that
any action between them shall be heard in Los Angeles County, California, and
expressly consent to the jurisdiction and venue of the Superior Court of Los
Angeles County, sitting in Los Angeles County and the United States District
Court for the District of California sitting in Los Angeles, California for the
adjudication of any civil action asserted pursuant to this paragraph.


(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.


(c)           Headings.  The headings of this Agreement are for convenience or
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)           Entire Agreement, Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyer, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.


(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
 
5

--------------------------------------------------------------------------------

 
 
If to the Company, to:         Enercor, Inc.
                                             1901 Avenue of the Stars, Ste. 200
                                             Los Angeles, CA  90067


If to the Buyer, to:               Cobra Oil & Gas, Inc.
                                             Uptown Center
                                             2100 West Loop South, Ste. 900
                                             Houston, TX  77027


(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
Neither the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.


(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


(i)           Survival.  Unless this Agreement is terminated under Section 7(l),
the representations and warranties of the Company and the Buyer contained in
Sections 2 and 3, shall survive the Closing for a period of two (2) years.  The
Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.


(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)           Termination.  In the event that the Initial Closing shall not have
occurred with respect to the Buyer on or before the Initial Closing Date due to
the Company's or the Buyer's failure to satisfy the conditions set forth in
Sections 4 and 5 above (and the non-breaching party's failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.
 
 
6

--------------------------------------------------------------------------------

 
 
(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


IN WITNESS WHEREOF, the Buyer and the Company have caused this Agreement to be
duly executed as of the date first written above.
 

 
COMPANY:
       
ENERCOR, INC.
       
By:
         /s/ Steven M. Powers
  Name: Steven M. Powers   Title: CEO        
BUYER:
       
COBRA OIL & GAS, INC.
       
By:
         /s/ Max Pozzoni
 
Name:  Max Pozzoni
 
Title:  President

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT  B


SCHEDULE OF CLOSINGS (FUNDINGS)


CLOSING DATES
 
AMOUNTS OF FUNDINGS
   
% OF CONTRACT INTEREST CONVEYED
               
PAYMENTS OBLIGATED UNDER AGREEMENT
                         
PAYMENT IN BUYER’S COMMON STOCK:
           
Initial Closing Date 
  $ 4,000,000      
30.0
%                  
PAYMENT IN CASH:
                                 
Initial Closing Date
  $ 
100,000
     
1.0
%                  
30 Days after Initial Closing
  $ 100,000       1.0 %                  
60 Days after Initial Closing
  $ 100,000       1.0 %                  
90 Days after Initial Closing
  $ 100,000       1.0 %                  
120 Days after Initial Closing
  $ 100,000       1.0 %                  
CASH PAYMENTS AT OPTION OF BUYER:
                                 
150 Days after Initial Closing
  $ 100,000       1.0 %                  
180 Days after Initial Closing
  $ 100,000       1.0 %                  
210 Days after Initial Closing
  $ 100,000       1.0 %                  
240 Days after Initial Closing
  $ 100,000       1.0 %                  
270 Days after Initial Closing
  $ 100,000       1.0 %     
 
   
 
 
Totals
  $ 5,000,000       40.0 %

 
 
 

--------------------------------------------------------------------------------

 
 